IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE                       FILED
                           MARCH 1996 SESSION
                                                                        July 9, 1996

                                                                 Cecil Crowson, Jr.
                                                                 Appellate C ourt Clerk
STATE OF TENNESSEE,                   )
                                      )
              Appellee,               )   No. 03C01-9509-CC-00285
                                      )
                                      )   Sevier County
v.                                    )
                                      )   Hon. Rex Henry Ogle, Judge
                                      )
CHRIS RAMEY,                          )   (Pretrial Diversion Denial)
                                      )
              Appellant.              )



                            CONCURRING OPINION



       I agree that the trial court's judgment should be affirmed. I join in Judge

Tipton's concurring opinion because I believe that this record is adequate for our

full appellate review. I am of the opinion that the procedures outlined in State v.

Winsett, 882 S.W.2d 806 (Tenn. Crim. App. 1993) have been followed.




                                      _____________________________
                                      PAUL G. SUMMERS, Judge